Citation Nr: 1810997	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-16 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for eye problems to include diabetic retinopathy.

2.  Entitlement to service connection for a coronary artery condition.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to service connection for urinary incontinence.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for skin disease to include nummular dermatitis, tinea pedis, and Schamber's disease.

7.  Entitlement to service connection for an acquired psychiatric disorder.

8.  Entitlement to a disability rating in excess of 10 percent for neuropathy of the left lower extremity prior to April 14, 2014 and in excess of 80 percent thereafter.

9.  Entitlement to a disability rating in excess of 10 percent for neuropathy of the right lower extremity prior to April 14, 2014 and in excess of 20 percent thereafter.

10.  Entitlement to a disability rating in excess of 10 percent for neuropathy of the left upper extremity.

11.  Entitlement to a disability rating in excess of 10 percent for neuropathy of the right upper extremity.

12.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

13.  Entitlement to a separate compensable disability rating for diabetic neuropathy.

14.  Entitlement to a total disability rating due to individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Board notes that the issue of entitlement to a separate compensable disability rating for diabetic neuropathy was previously characterized as entitlement to service connection for a separate compensable disability rating for diabetic neuropathy.  Nevertheless, the Veteran previously filed a claim for service connection for neuropathy as secondary to his diabetes.  Service connection was granted, and the Veteran was provided separate disability rating for any and all manifestations of neuropathy caused by his diabetes.  Thus whether or not the Veteran has been adequately compensated for his neuropathy or whether he should be granted higher evaluations or an additional compensable evaluation is ultimately a rating issue rather than a question of etiology and whether that etiology is sufficient to warrant service connection.  The Board has, therefore, recharacterized the issue accordingly.

The issues of entitlement to service connection for an acquired psychiatric disorder, a coronary artery disorder, and urinary incontinence; entitlement to increased disability ratings for diabetes, diabetic neuropathy, and neuropathy of the bilateral upper and lower extremities; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence indicates that a medical nexus has not been established between a current diagnosis of eye problems and an in-service incurrence, and the Veteran's eye condition is not proximately due to or cause by a previously service connected disability.

2.  The weight of the evidence indicates that a medical nexus has not been established between a current diagnosis of hyperlipidemia and an in-service incurrence, and the Veteran's hyperlipidemia is not proximately due to or cause by a previously service connected disability.

3.  The weight of the evidence indicates that a medical nexus has not been established between a current diagnosis of erectile dysfunction and an in-service incurrence, and the Veteran's erectile dysfunction is not proximately due to or cause by a previously service connected disability; and the current diagnosis did not manifest within one year of separation of service; and an continuity of symptomology since separation of service has not been established.

4.  The weight of the evidence indicates that a medical nexus has not been established between a current diagnosis of skin disease and an in-service incurrence, and the Veteran's skin disease is not proximately due to or cause by a previously service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for eye problems to include diabetic retinopathy have not been established.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

2.  The criteria for service connection for hyperlipidemia have not been established.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

3.  The criteria for service connection for erectile dysfunction have not been established.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2017).

4.  The criteria for service connection for skin disease to include nummular dermatitis, tinea pedis, and Schamber's disease have not been established.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

The Veteran contends that he is entitled to service connection for multiple claimed disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection can also be established through application of statutory presumptions, including for chronic diseases like arthritis, that become manifest to a compensable degree within one year of separation of service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for chronic conditions that have manifested continuous symptomology since separation of service.  Id.  Finally, service connection may be granted on a secondary basis for conditions that were proximately due to or aggravated by a previously service-connected disability.  38 C.F.R. § 3.310.

Eye Problems

At issue is whether the Veteran is entitled to service connection for his eye problems.  The weight of the evidence indicates that the Veteran is not entitled to service connection.

The Veteran's service treatment records are silent for reports of or treatment for eye problems.  The Veteran's eyes were evaluated as normal during a separation examination, and the Veteran's vision was measured as 20/20.  In a survey of medical history provided contemporaneously with his separation examination, the Veteran denied having or ever having had eye trouble or wearing glasses.

The record is silent for decades after separation of service.  The Veteran's treatment records indicate that the Veteran has a current diagnosis of an eye condition.

The Veteran underwent a VA examination in November 2007.  The Veteran reported an ocular burning sensation since two months prior to the examination (approximately September 2007).  The Veteran was diagnosed with refractive error (hypermetropia and presbyopia), blepharitis, bilateral senile cataracts, and increased cup with suspected glaucoma.  The examiner did not observe diabetic retinopathy.  The examiner indicated that the Veteran's vision problems and cataracts were not the result of the Veteran's diabetes, and the examiner did not indicate that the eye problems were related to a period of service.  The Veteran underwent another VA examination in May 2010 which resulted in substantially the same findings.

The weight of the evidence indicates that the Veteran is not entitled to service connection for his reported eye problems.  The Veteran's service treatment records are silent for reports of or treatment for eye conditions.  The Veteran's vision and his eyes were normal upon separation of service, and the Veteran denied eye trouble upon separation of service.  The Veteran's treatment records are silent for reports of or treatment for eye condition for decades after separation of service.  The record is silent for a positive medical opinion suggesting a medical nexus between an in-service incurrence and a current diagnosis, and VA examinations in November 2007 and May 2010 both indicated that the Veteran's reported eye problems were not related to his previously service-connected diabetes.

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between the issue on appeal and the Veteran's period of active service or to a previously service-connected disability.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for an eye condition is denied.

Hyperlipidemia

At issue is whether the Veteran is entitled to service connection for hyperlipidemia.  The weight of the evidence indicates that the Veteran is not entitled to service connection.

The Veteran's service treatment records are silent for reports of or treatment for a hyperlipidemia.  The Veteran's vascular system was evaluated as normal during a separation examination.  In a survey of medical history provided contemporaneously with the Veteran's separation examination, the Veteran did not report a history of hyperlipidemia.

The record is silent for decades after separation of service.  The Veteran's treatment records indicate that the Veteran has a current diagnosis of hyperlipidemia.  

The weight of the evidence indicates that the Veteran is not entitled to service connection for hyperlipidemia.  The Veteran's service treatment records are silent for reports of or treatment for hyperlipidemia.  The Veteran was not diagnosed with hyperlipidemia upon separation of service.  The Veteran was not diagnosed with hyperlipidemia until decades after separation of service, and the record does not contain a positive medical opinion indicating a medical nexus between an in-service incurrence and a current diagnosis or that a current diagnosis was proximately due to or aggravated by a previously service-connected disability.

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between the issue on appeal and the Veteran's period of active service or to a previously service-connected disability.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for hyperlipidemia is denied.

Erectile Dysfunction

At issue is whether the Veteran is entitled to service connection for erectile dysfunction.  The weight of the evidence indicates that the Veteran is not entitled to service connection.

The Veteran's service treatment records are silent for reports of or treatment for urinary incontinence and erectile dysfunction.  The Veteran's genitourinary system was evaluated as normal during a separation examination.  In a survey of medical history provided contemporaneously with the Veteran's separation examination, the Veteran did denied having or ever having had venereal disease.

The record is silent for decades after separation of service.  The Veteran's treatment records indicate that the Veteran has a current diagnosis of erectile dysfunction.

The Veteran underwent a VA examination in June 2010.  The examiner diagnosed the Veteran with erectile dysfunction.  The examiner opined that it was less likely than not that the Veteran's erectile dysfunction was secondary to the Veteran's diabetes, because his erectile dysfunction began in 2003; and his diabetes began in 2006.  

The weight of the evidence indicates that the Veteran is not entitled to service connection for his reported erectile dysfunction.  The Veteran's service treatment records are silent for reports of or treatment for erectile dysfunction.  The Veteran's genitourinary system was normal upon separation of service, and the Veteran did not report erectile dysfunction upon separation of service.  The Veteran's treatment records are silent for reports of or treatment for erectile dysfunction for decades after separation of service.  The record is silent for a positive medical opinion suggesting a medical nexus between an in-service incurrence and a current diagnosis, and a VA examination in June 2010 indicated that the Veteran's erectile dysfunction was not related to his previously service-connected diabetes.

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between the issue on appeal and the Veteran's period of active service or to a previously service-connected disability.  Additionally erectile dysfunction did not manifest within one year of separation of service, and continuity of symptomology since separation of service has not been established.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for erectile dysfunction is denied.


Skin Disease

At issue is whether the Veteran is entitled to service connection for a skin disease.  The weight of the evidence indicates that the Veteran is not entitled to service connection.

The Veteran's service treatment records are silent for reports of or treatment for a skin disease.  The Veteran's skin was evaluated as normal during a separation examination.  In a survey of medical history provided contemporaneously with the Veteran's separation examination, the Veteran did not report a history of skin disease.

The record is silent for decades after separation of service.  The Veteran's treatment records indicate that the Veteran has a current diagnosis of a skin disease.

The Veteran underwent a VA examination in November 2007.  The Veteran reported an itchy rash on his legs which have been recurrent over the course of five to six years (from approximately November 2001 or November 2002).  The Veteran was diagnosed with nummular dermatitis and tinea pedis.

The Veteran underwent another VA examination in May 2010.  The examiner indicated that the Veteran was evaluated by a dermatologist in November 2009, and that the dermatologist diagnosed the Veteran with Schamberg's disease.  The examiner indicated that the Veteran's disability was not related to the Veteran's diabetes.  

The weight of the evidence indicates that the Veteran is not entitled to service connection for his skin diseases.  The Veteran's service treatment records are silent for reports of or treatment for skin disease.  The Veteran's skin was normal upon separation of service, and the Veteran did not report a skin disorder upon separation of service.  The Veteran's treatment records are silent for reports of or treatment for skin disease for decades after separation of service.  The record is silent for a positive medical opinion suggesting a medical nexus between an in-service incurrence and a current diagnosis, and a VA examination in May 2010 indicated that the Veteran's skin disorder was not related to his previously service-connected diabetes.

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between the issue on appeal and the Veteran's period of active service or to a previously service-connected disability.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for skin disease is denied.


ORDER

Service connection for eye problems to include diabetic retinopathy is denied.

Service connection for hyperlipidemia is denied.

Service connection for erectile dysfunction is denied.

Service connection for skin disease to include nummular dermatitis, tinea pedis, and Schamber's disease is denied.


REMAND

Acquired Psychiatric Disorder

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder.  Initially, the Veteran filed a claim for service connection for depression.    The Veteran was provided a VA examination in November 2007.  The examiner diagnosed the Veteran with cognitive disorder and opined that it was less likely than not than the Veteran's claimed depression was related to a period of service, because the Veteran had been diagnosed with cognitive disorder rather than depression.  The Veteran's diagnosed cognitive disorder was within the scope of the Veteran's claim for service connection for depression, and, as such, the Board has characterized the Veteran's claim for depression as a claim for any acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the examiner should have opined whether or not the Veteran's diagnosed cognitive disorder was related to a period of service.  Once VA undertakes the effort to provide the Veteran with an examination, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, this matter must be remanded in order to determine whether or not the Veteran's diagnosed cognitive disorder is related to a period of service.

Urinary Incontinence

The Veteran contends that he is entitled to service connection for urinary incontinence.  The Veteran underwent a VA examination in June 2010.  The examiner noted symptoms associated with urinary incontinence including weak or intermittent stream, but the examiner did not diagnose the Veteran with urinary incontinence.  The RO denied the Veteran's claim for service connection, because the Veteran was not formally diagnosed with urinary incontinence.  Subsequent VA treatment records indicate that the Veteran manifested urinary incontinence in May 2013.  As such, the Veteran manifested urinary incontinence during the pendency of the appeal, and this matter must be remanded in order to provide the Veteran with a VA examination in order to determine the etiology and nature of his diagnosed urinary incontinence.

Coronary Artery Disease

The Veteran contends that he is entitled to service connection for coronary artery disease.  The Veteran underwent a VA examination in May 2010 which indicated that there was no evidence of coronary artery disease or ischemic heart disease.  Nevertheless, private treatment records indicate that the Veteran underwent surgery in November 2012 in order to treat a thoracoabdominal aortic aneurysm with a graft.  This is sufficient to trigger VA's duty to assist, and this matter must be remanded in order to determine the significance if any to the Veteran's claim. 

Increased Disability Ratings

The Veteran contends that he is entitled to increased disability ratings for his previously service-connected diabetes, diabetic neuropathy, and neuropathy of the bilateral upper and lower extremities.  In a December 2017 appellate brief, the Veteran's representative indicated that the Veteran's disabilities have increased in severity since his most recent VA examinations, and these matters must be remanded in order to provide the Veteran with new VA examinations in order to determine the current severity of the Veteran's diabetes, diabetic neuropathy, and neuropathy of the bilateral upper and lower extremities.

TDIU

The Veteran contends that he is entitled to TDIU.  The issue of TDIU in inextricably intertwined with the above issue and must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with a VA examination in order to evaluate the severity of the Veteran's diabetes.

2.  Arrange to provide the Veteran with a VA examination in order to evaluate the severity of the Veteran's neuropathy of the bilateral upper and lower extremities.

3.  Arrange to provide the Veteran with a VA examination in order to determine if the neuropathy cause by the Veteran's diabetes has manifested in neuropathy in any location other than in the Veteran's bilateral upper and lower extremities; why or why not; and, if so, how severe are the manifestations in these additional locations?  Why?

4.  Arrange to provide the Veteran with a VA examination in order to determine whether it is at least as likely as not (50 percent or more) that a medical nexus exists between an in-service incurrence and any previously diagnosed acquired psychiatric disorder?  Why or why not?

5.  Arrange to provide the Veteran with a VA examination in order to answer the following questions:

5a.  Is it at least as likely as not (50 percent or more) that a medical nexus exists between an in-service incurrence and a current diagnosis of urinary incontinence?  Why or why not?

5b.  Is it at least as likely as not (50 percent or more) that the Veteran's urinary incontinence was proximately due to or aggravated by a previously service-connected disability to include diabetes?  Why or why not?

6.  Arrange to provide the Veteran with a VA examination in order to answer the following questions:

6a.  Is it at least as likely as not (50 percent or more) that a medical nexus exists between an in-service incurrence and a current diagnosis coronary artery disease or a related condition?  Why or why not?

6b.  What is the significance, if any, of the fact that the Veteran underwent surgery in November 2012 in order to treat a thoracoabdominal aortic aneurysm with a graft?  Why?

7.  Then, readjudicate the claims on appeal.  If the benefit sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


